Title: Mary Smith Cranch to Abigail Adams, 19 July – 7 August 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My Dear Sister
      Braintree July 19th 1785
     
     I have been waiting till I am out of all patience to hear that you are returnd to England. One or two vessels have sail’d for London without taking Letters for you. I did not know they were going till it was too late to write. I sent you a hasty line by Mr. Charles Bulfinch which I hope you receiv’d and to tell you the truth I have written you two letters Since, which I thought proper to commit to the Flames when I had done. There are many things which would do to be said, that it would not be prudent to commit to writing. We have been expecting Cousin John every day above a week past: There is a vessel in from France the capt. of whom says he Saild four days before him. I hope soon to welcome him to his native country. Tomorrow is commencment: our children are all gone to Boston to day, to be ready for an earley ride in the morning. Cousin Charles’s Heart beats thick I dare say. His trial comes on next Friday. Billy says, he is exceedingly well fitted and has no need of any fears. Billy will look him a good room, and will give him all the Brotherly advice that he may need. He will have enough to spring upon him if he does not stand firm in the begining. He or you will repent it, if he does not. He shall not need any Friendly counsel that I will not give him. I will gain his Love and confidence if Possible. I shall then be sure of influence.
     
     
      Friday 22d
     
     I have been very ill ever since I wrote the above, with a pain across my Breast. The Rhumtism the Doctor says. I am better but very weak. The children are returnd and a fine day they had. Mr. Shaw and Cousin Charles were there. He will return with his uncle and come next week if he is accepted, and there is no doubt but he will be. Cousin John will be here I hope by that time. I am prepair’d to doat upon him. May nothing happen to interrupt the Harmony and happiness of our dear Boys. I am indeed happy at present in my children. From every thing that I can see and hear Billy behaves just as I could wish him too. Betsy is in Boston very attentive to her Harpsicord and is in better health than I have known her for many years. Lucy is at home affording her mama all the assistance she is able too, and if her Soul is not tuned to Harmony it is to Science. Had she been a Boy she would have been a Mathamatition. Billy plays prettily both upon the violin and Flute, and when he joins them to his Sisters instrument they form a Sound very agreable to the Ears of us who have not heard the finer musick of your opereas. Betsy wishes Cousin Nabby to learn the musick of France, that she may bring her home some new tunes.
     Aunt Tufts is in a very poor way. Her Feet and ancles are much swell’d and turn purple and black and every dissagreable colour. You know she never could bear the Bark, and it seem now to be more than ever necessary for her. I am very much affraid of a mortification if She cannot take it.
     Uncle Quincy was confin’d to his House from the 25th of November to the beginning of July With the Rhumatisim in his Hip. He is much better but not well. Our Germantown Friends are all of them in a poor weak State. The general himself very feeble. Cousin Betsy is better but her cough is still troublesome. Miss Paine is very spry, can dress and undress very well, has spent a week or two with me lately, is now at Germantown but next week goes to her Brothers for a home as she supposes.
     As to Mr. Palmers Family Mr. Tyler must give you an account of them. He knows more about them than any one else. Madam Quincy and Miss Nancy are well. Miss Nancys fortune has not yet procur’d her a Husband. Mrs. Quincy desires to be most affectionately remember’d to you. Mrs. Guild has spent a week with her little Boy at Braintree. She is not well by any means, but looks chearful and behaves exceeding well under her dissapointment. She has sold all the Furniture of her best room and chamber and remov’d into that end of a House which Miss H. Otis liv’d in. What a reverse of Fortune in one year! Mr. Guild looks as if he was going into the Grave soon. His pale Face is paler than ever. His countenance excites pity from every eye. No alteration has taken place in your Neighbourhood that I know of. Mr. Adams Family are well, your mother Hall is upon a visit at Abington. She was here a few days since and was well. Turtius Bass and wife are parted. He has sold the House and land which his Sons liv’d in and divided his Estate into four parts, given his wife one fourth part, one half to his two Sons. The remainder he has taken to support himself and Nell Underwood in their Perigrinations to the Eastward whither he is going he says to settle. And as he is going into a new country, tis proper he should take a young person to help People it, and her abbillity to do it She has given ample proof off by presenting somebody (she swore them upon Leonard Clevverly) with a pair of Twins last winter. She liv’d in Mr. Bass’s Family—but as they both dy’d she was at Liberty to pursue her Business as Housekeeper in some distant part of the State as well as at Braintree, and who would be Maid when they might be mistress? Mr. Bass was so generious to the Girl, that he keept her in his house to lay in, and gave Mr. Tyler a handsome Fee as Counsel for her in case Mr. Cleaverly should deny the charge which he did most solemnly. In this case the woman has the advantage in law. He was oblig’d to enter into Bonds, but the children dying, and Mr. Tyler not appearing, he took up his bonds and Mr. Bass was oblig’d to bear all the charges. Mrs. Bass is in great trouble. Seth is mov’d into the House with her, and the other Son with his wife and child are mov’d seventy mile into the country out of all the noise of it—so much for Scandle.
     Capn. Baxter is married to Mrs. Arnold and is gone to live in her House. Mrs. Arnolds eldest Son is married to Deacon Adams eldest Daughter and lives in the House that Mr. Bass sold. Our Parson visits us as usual, but forgot this year that it was Election day till it was half gone. He ought to have had his grandchildren about him beging for coppers to bye them an election cake.
     I once mention’d to you a clergemans Family who were in our House at Weymouth. He has a Son almost eighteen, who tho he is a portrait Painter has not sacrificed much to the Graces. He made several attempts to take the Face of our cousin Lucy Jones, but could never acquire stediness enough in his hands to do it. In short her fine Form had made such an impression upon his mind and Lucy all-together had taken such possestion of his Soul, that when he endeavourd to decribe a single feature he found it impossible. The tremor was communicated to his Tongue and his speech also fail’d him. Poor youth what would he have done if it had not been for the blessed invention of Letters, by which medium he could pour out all his soul and save his Blushes—but alass this was only to insure his dispair, for she treated them with such neglect and contempt that it almost depriv’d him of his reason. In the silent watches of the night, when the Moon in full orb’d Majisty had reach’d her nocturnal height, He left his Bed and upon the cold ground told her his tale of woe, in accents loud and wild as wind.—Forgive the Stile my dear sister. No common one would do to relate this extraordinary affair in. It has caused us much amusement. They are both so young they did not know how to manage the matter. He all Passion. She full of Coquettry and at present without any kind of attachment to him is playing round the Flame without any aprehension of danger. There are some symptoms however of either Vanity or Love that make their appearence. She dresses more than usual and parades before the windows opposite to those he sets at. The other day she dress’d herself in white and walk’d into Capn. Whitmans Coppes set herself upon a rock under a fine spreading oak and was excited by the melody of a variety of Birds that were perch’d upon almost every bough, to add her note to theirs. The sighing swain was raking Hay at a little distance. The pleasing sound soon reach’d his ears. He left his Rake and pursu’d it, and (she says) was close by her before she perciev’d him but she like a nimble-footed Dauphne was out of his sight in a moment and was as pale aunt says when she enter’d the House as if she had been pursu’d by a snake.
     
     
      July 30th
     
     I give you joy my dear sister. Cousin John I hear is arriv’d at New York after a Passage of 56 days. He will be with us soon I hope. Mr. Cranch sent me word of it last monday. The same day he found a Letter from you to me in the Post-office. I find by it that a Mr. Chaumont brought it, but I cannot hear that he is in Boston. I am mortified that you are still in France. What is become of Mr. Adams commission for the court of London. I wish you were at home every soul of you. I fear your expences must have been greatly increas’d by the dryness of the season. Our news Papers say you have had almost a Famine in Europe occationd by it. Here we never saw a finer season. The best of English Hay has been sold in Boston for two shilling a hundred and some as low as one and four pence. Meat is high, but vegetables very plenty. We have fine crops of english grain, and the Indian looks finely. Your Gardens yeald plentifully. Your sable Tenants almost maintain themselves by selling the produce of them. Betsy is return’d to spend the Dog-days with us. Will go again in the Fall to take a few more Lessons. Billy has tun’d the old Spinnet at home, by which means she will not loose any time.
     
     Betsy and Lucy spent a forenoon this week over-looking the things at your House and picking out furniture for master Charles chamber, who is become a student at Harvard college. He is hear and very well. Mr. Shaw offer’d another schooler, who is a very cleaver Fellow and is to be his chambermate. I could have wish’d the two Brothers might have liv’d together. Upon some accounts it would be less expencive. Cousin John comes I dare say impress’d with a sense of the importance of eocomimy. I have been telling Cousin Charles He must begin right, and that his Papas Station in Life will subject him to many inconvenincs if he is not upon his Guard. I have consulted with Doctor Tufts in every thing that I have done with regard to the children and shall continue to do so. I have pursued that plan you mention with regard to money matters already as I thought it would be the simplest, and be assur’d my dear Sister so far as I am capable I will do every thing in my Power to supply, the place of a mama to them. I hope to gain their confidence and esteem. They feel like my own children and if I can but gain as much of their Love as you have of my childrens I shall feel very happy.
     As soon as Cousin John comes I will write more with regard to him. I hope to have many Letters by him. I do not suppose that our April Pacquet reach’d you before he imbark’d. I wish it might have done so for many reasons. The letters for him will not be half so acceptable to him here as if he had reciev’d them in France.
     Aunt Tufts remains very Ill. The Doctor seems quite discourag’d about her. Her Legs and Feet grow worse. She is in great pain and wasts fast. I fear she will not continue thro the Dog-days. Tis true she bears the Bark but she has such a constitution as I think cannot hold out long unless she is suddenly reliev’d.
     Old Mrs. Tullur dy’d about six weeks ago very suddenly. Was well in the morning and dead before night, and this afternoon Fanny Nash is bury’d. She has been in a consumtion all winter.
     
     
      August 1d
     
     I have just heard of Mr. Adams presentment at the court of London. Mr. Cranch writes me that he has seen an account of your arrival in England. He saw it in a New York paper. Cousin John is not yet got to town. What is he doing with himself? He does not know that every moment seems an hour till he arrives. Charles and Billy are here waiting with impatience. I feel as if you were half way home at least. I shall now be able to write oftner and with greater Freedom. England must I think be more agreable to you than France for many reasons. Your being able to converse will be a great addition to your Happiness and seeing so many of your old acquaintance and Friends will make you feel as if you was half an american at least, but are you not almost sick of Parade? To have been made happy by show and equipage your mind should have been less cultivated, and yet tis only to such, that these things can do no harm. A Scientific mind, will be pleas’d only with their novelty and the useful observations it helps them to make upon Men and Manners.——But this Embassa of three years—what shall I say to it? Will it be necessary that you should stay so long. Cannot the Business be compleated before that time. How does cousin Nabby like the Idea. She would not wish to come without you I dare say, unless every thing here was fit to receive her. Money is very hard to be got where it is due, and where there is the greatest attention and puntiallity in business what is procur’d by it, must be very prudently us’d or it Will not buy Farms and Houses, repair them Handsomely, and maintain a Family genteelly. You conclude your last Letter by saying that “you hope——is very busy and to great purpose.” I hope soo too, but I know very little about him for he is very seldom in Braintree and when he is, very little at home. He has attended the courts in Boston the last winter and this summer, and does not come home till the Sessions are over.
     Mrs. Hunt is here and desirs I would give her most affectionate Love to you, and beg you to come home for she longs to see you and that she cannot bear to pass by your House. She visits us often and is better than for years back. She works forever, has spun and knit above eighty pair of stockings since you went away.
     You mention Mr. Adams’s having receiv’d a Letter from the Amsterdam merchants, complaining that they had receiv’d no accounts of the sales of their goods. I forgot to write about it in my Spring Letters. Mr. Cranch wrote them last winter a state of their merchandize such as what goods remain’d unsold, and the custom of giving six months credit. The Difficulty of selling for ready money, and the danger of trusting The Bill of Sale he could not then send because Mr. Austen who you know had the care of dispossing of them had remov’d to Casco-Bay in the beginning of the winter, and by accident carried all the Papers with him, and the season was so severe that we never could get them till this spring, when he came up and brought them himself. Mr. Cranch has put what remain’d unsold into the Hands of Mr. Greenlief & Foster Vendae Master, to be dispos’d of at private Sale in the best manner they can. Mr. Cranch has had a great deal of trouble with them. Most of them were very unsalable articles, and too high charg’d for the inundation of Goods that were soon roled in after the peace upon the country.
     
     
      August 3d
     
     Cousin John not come yet. I hear there is a vessel to Sale in ten days for London. If I keep writing I shall swell my Letter too a volume, for I am continually thinking of something which I want to communicate. I cannot bear to seal my Letter till I have seen my cousin, and yet I fear if I do not send it to town the vessel will slip away without it.
     
     
      August 7th
     
     It is just as I fear’d. I hear a vessel sal’d for England this morning, and I was told she would not go this week. Cousin John not yet come. Several People are come from New York who have seen him, and say he will be here in a few days. You may easily judge how impatient I am, but I am determin’d to wait no longer, but send this to be put into the Bag and write again if he should come before the next chance.
     Aunt Tufts sinks fast. She has had a Dissentery, which tho it has abated has wasted her much. Her Feet and ancles are very bad, all manner of colours, much swelld and very painful. I have seen the last Week. You would scarcly know her. She appears calm and resign’d, has no expectation of Living. She will be a great gainer by the exchange for she is indeed a very good woman. The poor will loose a great benefactor. Her Family also will feel her loose for tho she could not do much she look’d well to her household. Lucy will a second time loose a mama, and she seems very sensible of it. O my sister one more removal and Weymouth will loose all its charms. Every Freind departed makes me wish more for your return. Three years is a great while to look forward too. Many very many may be the changes that may take place before that period arrives. I dare not trust myself with the thought. Resignation to the will of Heaven is what I am constantly seeking after. I have been very unwell myself for above a month but I hope I am geting the better of my dissorder. I am weak yet the Feverishness has not left me, but salt of wormwood which I take every two or three days will I hope kill it.
     Cousin Charles is in fine Health and spirits, and rejoices over and feasts as heartily upon a large Whorttle Berry Pudding as you can at any of your great entertainments. Would not a Dish of Green Corn relish &c. be acceptable to you? We are all Busy fixing your Son for college. The piece of Linnin which I got for them made seven shirts for Charls and four for Tom.
     Miss Paine desires I would not forget her Love to you all.
     I depend upon it that you will not expose my writing to any one not even to my dear Brother, to whom present my Love and best wishes and tell him tis a sad world we live in and that the more merit he has, the better mark he will be for Envy to shoot at—but she cannot sting him.
     Charles Warren yet Lives, but look like death. He is planing a voyage to Lisbon, he thinks he cannot stand our cold winters. I do not beleive he will live to reach it. Mrs. Warren is much destress’d to know what to consent too.–Did you ever find her Letters which you thought you had lost. She thinks you have. Do not forget to tell me.
     The distresses of our Germantown Friends will never have an end. Last week Tom Feild cut his Back and Shouldar in a dreadful manner with a scythe. The wound is two feet long and very deep in some places. The Doctor put fourteen stiches in it. He has lost a great deal of Blood, but is in a good way, and unless a Fever should set in, will tis thought do well.
     Adieu my dear Sister and believe me your ever affectionate
     
      Love to cousin Nabby.
      M. Cranch
     
    